DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I, FIGs. 1-3C, and claims 1-2 and 5 in the reply filed on 11/28/2022 is acknowledged. Claims 3-4, and 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/08/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings received on 07/08/2020 are acceptable.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-2, and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it’s not clear what’s intended by “at least one adjustment member configured to adjust an area of the cutout at least partially in the cutout, and the at least one adjustment member is configured to be cut away from the cutout, or is configured to be bent with respect to a surface where the cutout is formed. For examination purpose, the limitation in question is interpreted as the adjusting member having a groove to receive the cable. 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1-2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukada et al. (U.S. PG. Pub. No. 2018/0254135 A1) in view of Kobayashi et al. (U.S. PG. Pub. No. 2009/0115551 A1).
With respect to claim 1, Tsukada et al., hereinafter referred “Tsukada,” teaches a reactor 5 (FIGs. 6A-6B) comprising: 
a core body 20 and 41-43 (see FIGs. 1 and or 2) (para. [0028]), the core body including an outer peripheral iron core 20, at least three iron cores 41-43 disposed to contact an inner surface of the outer peripheral iron core or disposed to be coupled to the inner surface, and a coil 53 (para. [0032]) wound around the iron core, wherein 
a gap 101-103 (para. [0031]) capable of being magnetically coupled between one iron core among the at least three iron cores and another iron core adjacent to the one iron core is formed, 
the reactor further comprising: 
an energizing portion 60 connected to the coils and configured to be connected to a cable (“wire” connection to terminals 31a-61c and or 62a-62c, not expressly shown) (para. [0053]; and 
a cover 70 provided to cover the energizing portion, wherein 
at least one cutout (cutout between partitions 65a and or 65b) formed in the cover is provided (para. [0053]). Tsukada does not expressly teach at least one adjustment member configured to adjust an area of the cutout at least partially in the cutout, and the at least one adjustment member is configured to be cut away from the cutout, or is configured to be bent with respect to a surface where the cutout is formed.
Best understood in view of 35 USC 112(b) rejection, Kobayashi et al., hereinafter referred to as “Kobayashi,” teaches a reactor (annotated Fig. 5), wherein
at least one adjustment member 3a configured to adjust an area of the cutout 6a at least partially in the cutout, and the at least one adjustment member is configured to be cut away 3b from the cutout, or is configured to be bent with respect to a surface where the cutout is formed (paras. [0015] and [0017]).

    PNG
    media_image1.png
    745
    236
    media_image1.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the adjustment member as taught by Kobayashi to the reactor of Tsukada to provide the required connection and stability between the cable and the terminal of the reactor (para. [0015]).
With respect to claim 2, Tsukada in view of Kobayashi teaches the reactor of claim 1, wherein the at least one adjustment member is integrally formed with the cover, and the at least one adjustment member and the cover are connected by a thin portion 3c or a perforated portion 3c (Kobayashi, para. [0015]).
With respect to claim 5, Tsukada in view of Kobayashi teaches the reactor of claim 1, wherein the number of the at least three iron cores is a multiple of three (Tsukada, see FIG. 1 para. [0028]).

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837